In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Richmond County (Goldberg, J.), entered December 13,1982, finding in favor of defendants and against plaintiff, after a jury verdict. Judgment affirmed, with costs. “A [jury] verdict in favor of a defendant should not be set aside as against the weight of the credible evidence unless the preponderance in favor of the plaintiff was so great that the finding in favor of defendant could not have been reached upon any fair interpretation of the evidence” {Olsen v Chase Manhattan Bank, 10 AD2d 539, 544, affd 9 NY2d 829). In this case, the conflicting testimony concerning the details of the accident presented an issue of credibility for the trier of fact. Upon our review of the record, we find that defendant Sheri Curreri’s testimony as to the manner and circumstances of the accident, fairly interpreted, supports the jury’s finding in favor of defendants {Marton u McCasland, 16 AD2d 781, 782). Accordingly, the verdict should not be disturbed. Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.